DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
This is a Corrected Notice of Allowability. The Corrected Notice of Allowability enters Amendments submitted by Applicant.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for allowance are set forth in the Notice of Allowance dated 11/02/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        01/04/2022